Lanzinger, J.,
concurring in part and dissenting in part.
{¶ 23} I concur in the judgment of reversal and remand to the trial court because the court of appeals exceeded the scope of its authority in awarding prejudgment interest to the Pruszynskis. I cannot, however, read the plain text of the statute to require a hearing whenever a motion is filed.
(¶ 24} By its language, R.C. 1343.03(C)(1) lodges discretion in the judge. “If, upon motion * * *, the court determines at a hearing held subsequent to the verdict or decision in the action that the party required to pay the money failed to make a good faith effort to settle the case and that the party to whom the money is to be paid did not fail to make a good faith effort to settle the case, interest on the judgment, decree, or order shall be computed * * The statute does not say, “A court shall hold a hearing upon the filing of a motion * *
{¶ 25} The majority recognizes that the statutory procedure for a trial court’s handling of motions for prejudgment interest was subject to differing interpretation by the courts of appeals. In resolving the issue, the majority holds that the trial court has discretion in determining the type of “evidentiary hearing” to be held when a motion for prejudgment interest is filed by a party. But in doing so, it has ignored the statute that allowed a trial judge the discretion to initially decide whether a hearing should be granted at all.
{¶ 26} Several good reasons are set forth for requiring the court to set a date certain for an evidentiary hearing on a motion for prejudgment interest. Nevertheless, the language of R.C. 1343.03(C)(1) is not one of them. I respectfully disagree with the analysis on this point.